COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ex parte Keith Wilson Goodson

Appellate case number:    01-15-00288-CR

Trial court case number: 1457737

Trial court:              184th District Court of Harris County

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

Panel consists of Justices Keyes, Bland, and Massengale.

Date: May 28, 2015